Citation Nr: 1700236	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  14-28 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disability, claimed as myocardial infarction.  

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a cardiovascular disability, claimed as myocardial infarction.  

3.  Entitlement to a disability rating in excess of 30 percent for status post arthroplasty of the right knee, formerly rated as severe arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1960 to July 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2013 and February 2014 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the Veteran's February 2015 VA Form 9, he requested a personal hearing before a Veterans Law Judge seated at the RO.  Such a hearing was scheduled for December 2015; however, prior to the scheduled hearing date, the Veteran reported that he would be unable to attend due to health problems.  He was sent a hearing clarification letter in November 2016, but his response was ambiguous.  Thus, the Board finds the prior February 2015 hearing request is still pending, and the Veteran must thus be scheduled for another Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a personal hearing before a Veterans Law Judge in appropriate docket order.  Proper and timely notice of the time, date, and location of this hearing must be afforded the Veteran and his representative.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

